DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The objection to the drawings, under 37 CFR 1.83(a) because they fail to show distinction between the different bars in some of the bar graphs as described in the specification, is withdrawn.  Applicant’s replacement drawing filed 3/10/2021 clarify the bar graphs.  
The rejection of claim 14, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is withdrawn.  The amendments to claim 14 address the enablement concerns of record.

The following rejections of record have been modified to take into consideration the amendments to the claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(1), alternatively 102(a)(2) as being anticipated by Rezania (US 2007/0254359 A1 publication date:11/1/2007; effectively filed:4/28/2006).
The instant rejection is being made to demonstrate the breadth of the claim.
Regarding claims 14, Rezania discloses a method for treating a patient suffering from diabetes, comprising differentiating pluripotent stem cells into pancreatic beta cells and implanting the beta cells into the patient ([0044]).  These disclosures expressly disclose the limitations of a method of treating diabetes comprising transplanting a cell producible in vitro as claimed.  
Claim 14 has been amended to recite, “wherein the beta cell is produced in vitro by contacting a pancreatic endoderm (PE) cell with isoxazole (ISX-9)”.  Rezania does not disclose that the beta cell is produced in vitro by contacting a PE cell with ISX-9.  However, these limitations are recited within a “wherein” clause and are not an actual active method step in the claim.  As such, the process language within the wherein clause can be interpreted as merely descriptive and the actual process language need not be disclose by the prior art.  In other words, if the beta cell produced by the process recited in the wherein clause has the same structural and functional characteristics as the beta cell disclose in the prior art, the process language in the wherein clause does not impart any further limitation upon the claim, and need not be disclosed/taught. 
The process language in the wherein clause impart a beta cell that is has the structural and functional characteristics of being a mature beta cell able to treat 
Regarding new claim 15, Rezania expressly discloses that the beta cell expresses PDX1, NKX2.2, NKX6-1, NeuroD1, Mafa, and insulin as discussed above.  Thus Rezania expressly discloses all of the required limitations of claim 15.  
In conclusion, the prior art of Rezania anticipates the claims because it expressly discloses all of the required and limiting elements of the recited claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dioum (WO 2013/078376 publication date:5/30/2013; effectively filed:2/2011; of record in IDS 8/2/2018).
The claims are being interpreted as discussed above in the Rezania rejection.
Regarding claim 14, Dioum discloses a method of treating diabetes in a subject comprising contacting an islet beta cell ex vivo with a compound having formula (I) and administering said islet beta cell to said subject (pp. 67-68, claim 37).  Dioum discloses that the compound having formula (I) can be ISX-9 (p. 69, claim 46; p. 70, claim 52).  Dioum does not disclose that the ISX-9 cells are contacted with PE cells to produce the beta cells.  However, this process language is recited in a wherein clause and is not an active step in the treatment method.  Further, Dioum discloses that the beta cells produced ex vivo express insulin, express PDX-1, MafA, and improved beta cell function (p. 17; lines 6-28).  Thus Dioum discloses cells that are structurally and functional the same as the claimed beta cell and therefore the process language in the wherein clauses is merely descriptive and does not impart any further limitations to the claim.  Thus Dioum expressly discloses all of the required limitations of the claim.
Regarding claim 15, Dioum discloses the limitations of this claim as described above.
Therefore, in conclusion, the prior art of Dioum anticipates the claims because it discloses all of the required limitations of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dioum 2013 (US2013/0178506 A1 publication date:7/11/2013; effectively filed:12/2011).
The claims are being interpreted as discussed above in the Rezania rejection.
Dioum 2013 discloses a method of treating diabetes in a subject comprising contacting an islet beta cell in vitro with a compound having formula (I) and administering said islet beta cell to said subject (p. 3, [0058] – p.4, first chemical structure listed in [0079]); p. 25; claim 37).  Dioum 2013 discloses that the compound having formula (I) can be ISX-9 (p. 69, claim 46; p. 70, claim 52).  Dioum 2013 discloses that the resultant beta cells express insulin, NeuroD1, MafA, PDX-1, Nkx6.1, and Nkx2.2 ([0115]; [0234]). Dioum 2013 does not disclose that wherein the beta cells are produced by contacting PE cells with ISX-9, as claimed by amendment.  However, as discussed above, the wherein clause, given its broadest reasonable interpretation, does not further limit the claim.  Thus, Dioum 2013 discloses all of the required limitations of the claims.

Therefore, in conclusion, the prior art of Dioum 2013 anticipates the claims because it discloses expressly discloses all of the limitations of the claims.

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dioum 2013 (US2013/0178506 A1 publication date:7/11/2013; effectively filed:12/2011).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Dioum 2013 discloses the claims as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dioum 2014a (US 2014/0315966 A1 publication date: 10/23/2014; effectively filed: 12/2/2011).
The claims are being interpreted as discussed above in the Rezania rejection.
Regarding claim 14, Dioum 2014a discloses a method of treating diabetes in a subject comprising contacting an islet beta cell ex vivo with a compound having formula (I) and administering said islet beta cell to said subject (claim 34).  Dioum 2014a discloses that the compound having formula (I) can be ISX-9 (claim 34).  Dioum 2014a discloses that the resultant beta cells express insulin, NeuroD1, MafA, PDX-1, Nkx6.1, and Nkx2.2 ([0114]; [0236]). Dioum 2014a does not disclose that wherein the beta cells are produced by contacting PE cells with ISX-9, as claimed by amendment.  However, as discussed above, the wherein clause, given its broadest reasonable interpretation, does not further limit the claim.  Thus, Dioum 2014a discloses all of the required limitations of the claims.
Regarding claim 15, Dioum 2014a expressly discloses the limitations of the claim as discussed above.
.

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dioum 2014a (US 2014/0315966 A1 publication date: 10/23/2014; effectively filed: 12/2/2011).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Dioum 2014a discloses the claims as discussed above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dioum 2014b (US 8,722,716 B2 publication date 5/13/2014).
The claims are being interpreted as discussed above in the Rezania rejection.
Dioum 2014b discloses a method of treating diabetes in a subject comprising contacting an islet beta cell ex vivo with a compound having formula (I) and administering said islet beta cell to said subject (col 6, line 31 to col 8, line 30; claim 20).  Dioum 2014b discloses that the compound having formula (I) can be ISX-9 (col 6, line 31 to col 8, line 30; claim 20).  Dioum 2014b discloses that the resultant beta cells express insulin, NeuroD1, MafA, PDX-1, Nkx6.1, and Nkx2.2 (col 12, paragraph 1; col 35, lines 20-45). Dioum 2014b does not disclose that wherein the beta cells are produced by contacting PE cells with ISX-9, as claimed by amendment.  However, as discussed above, the wherein clause, given its broadest reasonable interpretation, does not further limit the claim.  Thus, Dioum 2014a discloses all of the required limitations of the claims.

Therefore, in conclusion, the prior art of Dioum 2014b anticipates the claims because it discloses all of the limitations of the claims.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dioum 2014b (US 8,722,716 B2 publication date 5/13/2014).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Dioum 2014b discloses the claims as discussed above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 15, as amended or newly added, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dioum 2015 (US 9,221,800 publication date:12/29/2015; effectively filed:12/2/2011).
The claims are being interpreted as discussed above in the Rezania rejection.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Dioum 2015 discloses a method of treating a subject with diabetes comprising contacting a islet beta cell with a compound of formula 1, wherein formula 1 has the 
Regarding claim 15, Dioum 2015 expressly discloses the limitations of the claims as discussed above.
Therefore, in conclusion, the prior art of Dioum 2014 anticipates the claims because it discloses expressly discloses all of the limitations of the claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claim is being interpreted as discussed above in the art rejections.
Claim 14, as amended, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 34 of U.S. Patent No. 9,221,800. Although patent claim 34 discloses a species of instant claim 14.
The claim 14 is being interpreted as discussed above in the art rejections and thus the double patenting rejection is also still proper for those reasons discussed above in the art rejection.

Claim 14, as amended, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 8,722,716 B2 in view of Dioum 2014a (US 2014/0315966 A1 publication date: 10/23/2014; effectively filed: 12/2/2011).  Patent claim 20 teaches a method of treating diabetes that first comprises contacting a pancreatic beta cells with formula-1 and transplanting the treated cell into a subject with diabetes.  Formula-1 is a genus of small molecules.  Thus, patent claim 20 teaches the limitations of instant claim 14 comprising a method of treating diabetes in a subject comprising transplanting a cell producible in vitro with a small molecule.  Patent claim 20 does not teach that the small molecule is ISX-9.  However, prior to the time of effectively filing instant claim 14, Dioum 2014a teaches that ISX-9 is a known species of forumula-1 and that is can be used in the recited method of patent claim 20 to successfully produce the cell transplanted in the method of patent claim 20 (See Dioum 2014a; claim 34).  Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that the species ISX-9 taught in Dioum 2014a can successfully and predictably be applied to the method of patent claim 20 to predictably arrive at the limitations of instant claim 14.  As such, instant claim 14 is an obvious variant of patent claim 20.
.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant addresses all of the anticipation rejections under 35 USC 102 together.  Applicant traverses all of these rejections on the grounds that the cited prior arts are deficient with respect to the present claims.  Applicant reiterates claim 14 as amended.  Applicant further states that surprisingly they found that contacting cells with ISX-6 during an in vitro method of producing insulin-producing beta cells provides a phenotype that more accurately resembles mature pancreatic beta cell compared to the same protocol carried out in the absence of ISX-9.  Applicant has found that the resulting cells express MafA in a manner similar to naturally-occurring mature beta cells and secrete insulin in response to glucose stimulation. Applicant referred to the specification p. 2, lines 21-26 for support of these statements.  In contrast, the prior art cited fails to teach that the beta cell is produced in vitro by contacting a PE cell with ISX-9 as required by amended claim 14.  
In response, Applicant’s arguments are respectfully not found persuasive because Applicant is not giving the claims their broadest reasonable interpretation.  As discussed above in the modified rejections.  The newly recited limitations that the beta cell is produced in vitro by contacting a PE cell with ISX-9 is recited in a wherein clause.  
As to Applicant’s statement of surprising findings, these arguments are not found persuasive because the manner in which the claim is written does not require the limitations that Applicant has deemed surprising.
Applicant can overcome these anticipation rejections by including an active step of contacting the PE cells with the ISX-9 in vitro prior to transferring the resultant cell.

Regarding the double patenting rejections of record, Applicant submits that terminal disclaimers would be premature at this stage in prosecution because the present claims have not yet been allowed, and thus the final version of these claims is not yet known.  At such time when the claims of the present application are otherwise allowable, Applicant will reconsider any remaining double patenting rejections in view of 
In response, Applicant’s request that the double patenting rejections be held in abeyance is granted and the rejections of record are maintained.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632